UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-31121 AVISTAR COMMUNICATIONS CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 88-0463156 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1875 South Grant Street, 10TH Floor, San Mateo, CA 94402 (Address of principal executive offices) (Zip Code)) Registrant's telephone number, including area code: (650) 525-3300 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of "accelerated filer," "large accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act.(check one): Large accelerated filer o Non-accelerated filer o (Do not check if a small reporting company) Accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x At July 27, 2009, 38,956,858 shares of common stock of the Registrant were outstanding. AVISTAR COMMUNICATIONS CORPORATION INDEX PART I. FINANCIAL INFORMATION 3 Item 1. Financial Statements (unaudited) 3 Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Omitted 24 Item 4T. Controls and Procedures 25 PART II. OTHER INFORMATION 25 Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3. Defaults Upon Senior Securities 33 Item 4. Submissions of Matters to a Vote of Security Holders 34 Item 5. Other Information 34 Item 6. Exhibits 34 SIGNATURES 35 2 PART I - FINANCIAL INFORMATION Item 1.Financial Statements AVISTAR COMMUNICATIONS CORPORATION AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS as of June 30, 2009 and December31, (in thousands, except share and per share data) June 30, 2009 December31, 2008 (unaudited) Assets: Current assets: Cash and cash equivalents $ 126 $ 4,898 Accounts receivable, net of allowance for doubtful accounts of $20 at June 30, 2009 and December 31, 2008, respectively 2,767 2,701 Inventories 194 307 Deferred settlement and patent licensing costs 463 1,100 Prepaid expenses and other current assets 225 320 Total current assets 3,775 9,326 Property and equipment, net 230 310 Other assets 157 157 Total assets $ 4,162 $ 9,793 Liabilities and Stockholders’ Equity (Deficit): Current liabilities: Line of credit $ 5,075 $ 7,000 Convertible debt 4,060 — Accounts payable 984 579 Deferred income from settlement and patent licensing 2,001 4,751 Deferred services revenue and customer deposits 1,782 3,687 Accrued liabilities and other 1,305 1,382 Total current liabilities 15,207 17,399 Long-term liabilities: Long-term convertible debt — 7,000 Other liabilities 72 23 Total liabilities 15,279 24,422 Commitments and contingencies (Note 9) Stockholders’ equity (deficit): Common stock, $0.001 par value; 250,000,000 shares authorized at June 30, 2009 and December31, 2008; 40,139,733 and 35,750,680 shares issued including treasury shares at June 30, 2009 and December 31, 2008, respectively 40 36 Less: treasury common stock, 1,182,875 shares at June 30, 2009 and December31, 2008, at cost (53 ) (53 ) Additional paid-in-capital 101,580 97,506 Accumulated deficit (112,684 ) (112,118 ) Total stockholders’ equity (deficit) (11,117 ) (14,629 ) Total liabilities and stockholders’ equity (deficit) $ 4,162 $ 9,793 The accompanying notes are an integral part of these financial statements. 3 AVISTAR COMMUNICATIONS CORPORATION AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS for the three and six months ended June 30, 2009 and 2008 (in thousands, except per share data) Three Months Ended Six Months Ended June 30, June 30, June 30, June 30, 2009 2008 2009 2008 (unaudited) (unaudited) Revenue: Product $ 1,599 $ 553 $ 2,946 $ 802 Licensing 102 153 222 307 Services, maintenance and support 1,177 1,084 2,340 1,832 Total revenue 2,878 1,790 5,508 2,941 Costs and Expenses: Cost of product revenue* 288 565 663 924 Cost of services, maintenance and support revenue* 861 603 1,663 1,122 Income from settlement and patent licensing (1,057 ) (1,057 ) (2,114 ) (2,114 ) Research and development* 975 959 1,886 2,810 Sales and marketing* 640 789 1,363 2,118 General and administrative* 1,211 1,436 2,434 3,314 Total costs and expenses 2,918 3,295 5,895 8,174 Loss from operations (40 ) (1,505 ) (387 ) (5,233 ) Other (expense) income: Interest income 2 21 8 67 Other expense,net (113 ) (128 ) (187 ) (213 ) Total other expense, net (111 ) (107 ) (179 ) (146 ) Net loss $ (151 ) $ (1,612 ) $ (566 ) $ (5,379 ) Net loss per share - basic and diluted $ (0.00 ) $ (0.05 ) $ (0.02 ) $ (0.16 ) Weighted average shares used in calculating basic and diluted net loss per share 36,561 34,547 35,634 34,538 *Including stock based compensation of: Cost of product, services, maintenance and support revenue $ 62 $ 19 $ 122 $ 26 Research and development 158 88 325 151 Sales and marketing 51 (60 ) 107 (96 ) General and administrative 225 156 424 269 The accompanying notes are an integral part of these financial statements. 4 AVISTAR COMMUNICATIONS CORPORATION AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS for the six months ended June 30, 2009 and 2008 (in thousands) SixMonthsEnded June 30, June 30, 2009 2008 (unaudited) Cash Flows from Operating Activities: Net loss $ (566 ) $ (5,379 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation 120 268 Stock based compensation for options issued to consultants and employees 978 350 Provision for doubtful accounts — (3 ) Changes in assets and liabilities: Accounts receivable (66 ) 273 Inventories 113 (30 ) Prepaid expenses and other current assets 95 68 Deferred settlement and patent licensing costs 637 636 Other assets — 81 Accounts payable 405 (706 ) Deferred income from settlement and patent licensing and other long-term liabilities (2,701 ) (2,827 ) Deferred services revenue and customer deposits (1,905 ) (929 ) Accrued liabilities and other (77 ) 140 Net cash used in operating activities (2,967 ) (8,058 ) Cash Flows from Investing Activities: Maturities of short-term investments — 799 Sale of property and equipment — 8 Purchase of property and equipment (40 ) (35 ) Net cash (used in) provided by investing activities (40 ) 772 Cash Flows from Financing Activities: Line of credit payments (3,900 ) (5,100 ) Proceeds from line of credit 1,975 7,000 Proceeds from convertible debt issuance — 7,000 Net proceeds from issuance of common stock 160 56 Net cash (used in) provided by financing activities (1,765 ) 8,956 Net (decrease) increase in cash and cash equivalents (4,772 ) 1,670 Cash and cash equivalents, beginning of period 4,898 4,077 Cash and cash equivalents, end of period $ 126 $ 5,747 Non-cash financing activities: Debt converted to equity $ 2,940 $ — The accompanying notes are an integral part of these financial statements. 5 AVISTAR COMMUNICATIONS CORPORATION AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1.
